Citation Nr: 0844340	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.
 
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to July 
1971 and from July 1974 to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006 and January 2007 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in February 2007.  A statement of the case was 
issued in August 2007, and a substantive appeal was received 
in October 2007.  The veteran appeared at a September 2008 
Board hearing at the RO. At the hearing, the veteran claimed 
entitlement to an increased rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling.  This 
matter is hereby referred to the RO for appropriate action.      

Additional evidence from the veteran with a written waiver of 
preliminary RO review was received in October 2008.

The degenerative disc disease issue  is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on the appellant's part.


FINDINGS OF FACT

1.  Service connection for tinnitus was denied by an October 
2002 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for tinnitus 
has been received since the October 2002 rating decision.

3.  Tinnitus was not manifested during the veteran's active 
duty service or for many years thereafter, nor is tinnitus 
otherwise related to such service.

4.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision which denied entitlement 
to service connection for tinnitus is final.  38 U.S.C.A. § 
7105(c) (West 2002).

2.  New and material evidence has been received since the 
October 2002 denial to entitlement to service connection for 
tinnitus; and thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Notice

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that the June 2005 RO letter to the veteran 
addressed the requirements for reopening the tinnitus claim 
with reference to the reason for the prior denial.  The 
letter also effectively advised the veteran of the types of 
evidence necessary to substantiate the underlying service 
connection claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, regarding the veteran's service connection 
claim for tinnitus, the RO provided the appellant 
preadjudication notice by letters dated in June 2005, October 
2005, and May 2006.  Altogether, the notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

Regarding the veteran's service connection claim for 
bilateral hearing loss, the RO also provided the appellant 
pre-adjudication notice by a letter dated in October 2006.  
The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.

Duty to Assist

VA has obtained service, VA, and private treatment records; 
assisted the veteran in obtaining evidence; afforded the 
veteran a VA examination for the back in June 2006 and a VA 
audiological examination in November 2006 with the veteran's 
claims file reviewed by a VA examiner in January 2007; and 
afforded the veteran the opportunity to give testimony before 
the Board at the RO in September 2008.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran and his representative have not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

New and Material

One of the issues before the Board involves whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for tinnitus.  Review of 
the claims file reveals that a prior claim for service 
connection for tinnitus was denied by rating decision in 
October 2002  The veteran did not file a notice of 
disagreement, and that rating decision became final.  38 
U.S.C.A. § 7105(c). 

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured. 38 U.S.C.A. § 5108.  New and material evidence is 
defined by regulation.  See 38 C.F.R. § 3.156.  New evidence 
means evidence not previously submitted.  Material evidence 
means existing evidence that by itself or when considered 
with previous evidence relates to an unestablished fact 
necessary to substantiate the claims.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of last final decision, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In reviewing the July 2006 and January 2007 rating decisions, 
it appears that the RO determined that new and material 
evidence was received to reopen the claim.  The claim was 
adjudicated based on the merits.  Nevertheless, the Board 
notes that it is not bound by the determinations and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The evidence of record at the time of the October 2002 rating 
decision consisted of service treatment records, an April 
2002 audiological examination from an unknown facility, an 
April 2002 VA audiology consultation, and a September 2002 VA 
examination for the spine showing an objective finding of a 
history of tinnitus.  
 
The RO denied the veteran's claim in October 2002 since 
service treatment records did not show any complaints or 
diagnosis of tinnitus in service and the evidence did not 
show that there was a link to service.

Evidence received since October 2002 includes an October 2008 
audiological evaluation from The Hearing Doctor in which it 
was noted that tinnitus was more likely as not due to 
military noise exposure.  The Board finds that this evidence 
is new evidence that relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for tinnitus; is neither cumulative nor redundant; 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, as new and material evidence has been 
received, the Board finds the claim of entitlement to service 
connection for tinnitus is reopened.  38 U.S.C.A. 
§ 5108.  This issue is discussed under a merits analysis 
below.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss (other organic diseases of the 
nervous system), are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Tinnitus

At the September 2008 hearing before the Board, the veteran 
testified that the ringing in his years started when he was 
approximately 25 feet from a tank when it fired.  The veteran 
stated that the ringing in his ears occurred often since 
1974.  

The Board notes that service treatment records are silent for 
any complaints of, treatments for, and diagnosis of tinnitus.  
On reports of medical examination from January 1970, June 
1971, and January 1976, clinical evaluation of the ears was 
normal and no tinnitus was noted.  On a report of medical 
history from January 1976, the veteran checked the 
appropriate box to deny ear trouble and did not indicate that 
he had tinnitus.  

Post service, VA treatment records reveal that the veteran 
was first seen for tinnitus in February 2002, which is 23 
years after service.  He reported that the ringing had been 
going on for a couple weeks.  The Board also notes that when 
he was seen in April 2002, he reported a history of bilateral 
tinnitus for the past month.  These statements made to 
medical personnel during the course of seeking treatment are 
inconsistent with the assertions the veteran is now making in 
connection with his VA claim.  At any rate, the record in 
this case shows a lengthy period without treatment after 
service which suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

The veteran was afforded a VA audiological examination in 
November 2006.  He reported military noise exposure as a 
rifleman and motor supply sergeant to rifle fire, 105 
Howitzers, mortar rounds and aircraft, especially during 
filed maneuvers.  It was noted that there was a positive 
history of civilian occupational noise exposure working in 
aircraft hangers and that hearing protection had usually been 
worn during his employment.  The veteran denied recreational 
noise exposure.  When the veteran's claims file was reviewed 
in January 2007, it was noted that service treatment records 
were silent for tinnitus and that there was a sudden onset of 
tinnitus in 2002.  The VA examiner concluded that the 
veteran's tinnitus is not the result of acoustic trauma 
incurred during military service.  She further noted that 
noise-induced tinnitus occurs at the time of the exposure, 
and not after the noise has ceased.

There are two competent items evidence of record which 
suggest a link between the veteran's active duty service and 
tinnitus.  The first is included in an October 2008 
audiological evaluation from The Hearing Doctor.  The second 
is from Michael Jon Rinaldi, D.O., FAOCO in October 2006.  
The Board notes, however, that the reports do not indicate 
that the private examiners reviewed any of the veteran's 
clinical records.

By contrast, the VA audiologist's November 2006 medical 
opinion was based both on the audiology testing and on a 
review of the veteran's entire claims file.  Therefore, the 
Board affords considerably more weight to the November 2006 
VA opinion than to the statements contained in the October 
2008 audiological examination from an audiologist at The 
Hearing Doctor and to the opinion provided by Dr. Rinaldi.  
Among the factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file, 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  
    
The Board acknowledges the veteran's assertions that the 
currently diagnosed tinnitus was caused by in-service noise 
exposure and that he had minimal exposure to acoustic trauma 
after service.  However, although lay persons are competent 
to provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

II.  Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board notes at the outset that VA audiological 
examination in November 2006 showed that the veteran does 
have current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  The determinative question is whether the 
current hearing loss is causally related to the veteran's 
service.

Before turning to the evidence, the Board notes that the lack 
of any evidence that the veteran exhibited hearing loss 
during service is not fatal to his claim.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and 
(b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. 
§ 3.385, rating authorities must consider whether 
there is a medically sound basis to attribute the 
post-service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Service records include an April 1969 enlistment audiological 
examination report which shows readings of 5 decibels at all 
frequency levels.  A January 1970 report of medical 
examination shows that the veteran's hearing on a whispered 
voice test measured 15/15 bilaterally.

On the authorized audiological evaluation in June 1971 (just 
prior to separation from his first period of service), pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
15
10
5
15
20

The above service records do show an upward shift in tested 
thresholds during the veteran's first period of service, 
although the veteran did not suffer hearing loss disability 
at that time.  Hensley.   

Looking to the veteran's second period of service, on the 
authorized audiological evaluation in January 1976, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
5
0
0
10
15

A service treatment record shows that on the authorized 
audiological evaluation in June 1978, pure tone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
15
5
10
20
25

On reports of medical history from April 1969 and January 
1976, the veteran checked the appropriate box to deny hearing 
loss.  

As shown above, audiological examinations during the 
veteran's second period of service also show some decrease in 
hearing acuity, although hearing loss disability as defined 
by regulation was not shown.  Hensley.  

Looking now to post service evidence, the veteran was first 
seen for a hearing evaluation in February 2002, which is 23 
years after service.  This lengthy period without treatment 
after service suggests that there has not been a continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Consequently, the one year presumption of 
service incurrence is not for application. 

When the veteran was afforded a VA audiological examination 
in November 2006, he reported military noise exposure as a 
rifleman and motor supply sergeant to rifle fire, 105 
Howitzers, mortar rounds, and aircraft, especially during 
field maneuvers.  It was noted that there was a positive 
history of civilian occupational noise exposure while working 
in aircraft hangers.  It was additionally noted that hearing 
protection had usually been worn during his employment post 
service.  The veteran denied recreational noise exposure.  
After examining the veteran's hearing in November 2006 and 
reviewing the entire claims folder in January 2007, the VA 
examiner concluded that the veteran's current bilateral 
hearing loss is not the result of acoustic trauma incurred 
during military service.  The VA examiner continued that 
noise-induced hearing loss occurs at the time of the exposure 
and not after the noise has ceased.  It was noted that the 
etiology of the bilateral hearing loss is unknown.

There are two competent items evidence of record which 
suggest a link between the veteran's active duty service and 
bilateral hearing loss.  The first is included in an October 
2008 audiological evaluation from The Hearing Doctor.  The 
second is from Dr. Rinaldi in October 2006.  The Board notes, 
however, that the reports do not indicate that the examiners 
reviewed any of the veteran's clinical records.

By contrast, the VA audiologist's November 2006 medical 
opinion was based both on the audiology testing and on a 
review of the veteran's entire claims file.  Therefore, the 
Board affords considerably more weight to the November 2006 
VA opinion than to the statements contained in the October 
2008 audiological examination from an audiologist at The 
Hearing Doctor and to the opinion provided by Dr. Rinaldi.  
Among the factors for assessing the probative value of a 
medical opinion are the examiner's access to the claims file, 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

Also, the veteran had submitted claims for other VA benefits 
based on other disabilities in April 1979, February 1993 and 
June 2005.  It was not until August 2006 when the veteran 
submitted a claim for bilateral hearing loss.  This suggests 
that the veteran did not believe he had bilateral hearing 
loss related to his service acoustic trauma until many years 
after service as the Board believes it reasonable to assume 
that the veteran would have included a bilateral hearing loss 
claim with his other earlier claims, especially with 
tinnitus.  It is also significant that various medical 
reports associated with earlier claims for benefit did not 
include any complaints of bilateral hearing loss.  In sum, 
there is no supporting evidence to suggest any continuity of 
bilateral hearing loss from service to show a nexus to 
service.   

The Board acknowledges the veteran's and his representative's 
assertions that the currently diagnosed hearing loss is due 
to in-service noise exposure and that the veteran had minimal 
noise exposure after service.  The Board also acknowledges 
the veteran's assertion made in a substantive appeal received 
in October 2007 that his current employment at an aircraft 
hanger is negligible because aircraft is not running inside 
the hanger, and Occupational Safety and Health Administration 
(OSHA) will not allow anyone to go outside of the hanger 
without double hearing protection.  However, although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  

The Board again acknowledges that audiological testing during 
both periods of service showed some decrease in hearing 
acuity.  However, the significance of these readings for 
purpose of showing a permanent decrease in hearing acuity is 
suspect.  In this regard, the Board notes that the veteran's 
hearing actually showed lower decibel readings at the time of 
entrance examination in January 1976 than shown at the time 
of his discharge from the first period of service in June 
1971.  However, regardless of the differences in audiological 
test results during both periods of service, the Board 
declines to view the evidence in this case as falling within 
the Hensley holding.  This is a case where hearing loss 
disability as defined by regulation is not shown just several 
years after service, but many years after service.  The Board 
also believes the determinative piece of evidence in this 
case is the VA medical opinion which was based on review of 
the claims file.  The examiner, with knowledge of the 
somewhat different inservice audiological test results, 
nevertheless offered an opinion that the veteran's hearing 
loss is not related to service.  Questions of medical 
causation are within the realm of trained medical 
professionals.  For reasons discussed earlier, the Board 
finds that the VA examiner's opinion is determinative under 
the facts of this case. 

The Board sympathizes with the veteran and understands fully 
his contentions.  Nevertheless, after thorough review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for tinnitus.  To this 
extent, the appeal is granted.  

Entitlement to service connection for tinnitus is not 
warranted.  Entitlement to service connection for bilateral 
hearing loss is not warranted.  To this extent, the appeal is 
denied.




REMAND

With regard to the service connection for degenerative disc 
disease of the lumbar spine issue, the Board notes that 
service connection has already been established for chronic 
lumbosacral strain.  Some of the contentions offered on the 
veteran's behalf appear to go to the question of secondary 
service connection.  In this regard, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  The Board also notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310, and compensation is payable for that 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 
7 Vet.App. 439 (1995).

The veteran was afforded a VA back examination in June 2006.  
The examiner commented that the disc disease was not caused 
by or related to lumbar strain during military service, nor 
injuries during military service.  This opinion does not 
appear to clearly address the possibility that the disc 
disease was caused by or aggravated by the service-connected 
strain over the years after service.  Clarification is 
necessary to afford the veteran full assistance with his 
appeal. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for a 
VA back examination.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  

After examining the veteran and reviewing 
the claims file, the examiner should 
respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's degenerative disc 
disease is proximately due to or caused 
by the already service-connected 
lumbosacral strain?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's degenerative disc 
disease has been aggravated by the 
service-connected lumbosacral strain 
beyond the normal progression of the disc 
disease?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for degenerative disc disease 
of the lumbar spine on both a direct and 
secondary (including by aggravation) 
basis.  If the benefit remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


